 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       DUSTIN ROBERT GRAN,                                      Case No. 1:18-cv-01745-DAD-SAB-HC

12                      Petitioner,                               ORDER GRANTING PETITIONER’S
                                                                  REQUEST TO SEAL DOCUMENTS
13             v.
                                                                  ORDER DIRECTING CLERK OF COURT
14       JOSIE GASTELO,1                                          TO SUBSTITUTE RESPONDENT

15                      Respondent.

16

17           Petitioner, represented by counsel, is a state prisoner proceeding with a petition for writ

18 of habeas corpus pursuant to 28 U.S.C. § 2254.

19           Before the Court is Petitioner’s notice of request and request to file under the following

20 documents: (1) Request to Seal Documents; (2) Proposed Order re: Request to Seal Documents;

21 (3) Application for Limited Appointment of Co-Counsel; and (4) Proposed Order re: Application

22 for Limited Appointment of Co-Counsel.

23           Respondent has not opposed Petitioner’s request to seal and the time for doing so has

24 passed. See Local Rule 141(c).

25 ///

26 ///
27   1
      Josie Gastelo is the current Warden of the California Men’s Colony, where Petitioner is currently housed. (ECF
     No. 33 at 1). Accordingly, Josie Gastelo is substituted as Respondent in this matter. See Ortiz-Sandoval v. Gomez,
28   81 F.3d 891, 894 (9th Cir. 1996).


                                                              1
 1          Accordingly, for good cause shown, IT IS HEREBY ORDERED that:

 2     1. Petitioner’s request to seal is GRANTED;

 3     2. The following documents shall be maintained under seal and in camera: (1) Request to

 4          Seal Documents; (2) Proposed Order re: Request to Seal Documents; (3) Application for

 5          Limited Appointment of Co-Counsel; and (4) Proposed Order re: Application for Limited

 6          Appointment of Co-Counsel; and

 7     3. The Clerk of Court is DIRECTED to substitute Josie Gastelo as Respondent in this

 8          matter.

 9
     IT IS SO ORDERED.
10

11 Dated:     June 26, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
